Citation Nr: 1533577	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  07-20 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1994 to April 1995 and from September 2002 to August 2003, with prior periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In September 2011, April 2013, and October 2013, the Board remanded the matter for additional development. 

The Veteran testified before the undersigned at an April 2011 Travel Board hearing.  A transcript of the hearing is of record. 

The issues of entitlement to a total disability evaluation based upon individual unemployability (TDIU) and entitlement to service connection for diabetic neuropathy, secondary to diabetes mellitus, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

The competent and probative evidence is at least in relative equipoise as to whether the Veteran's diabetes mellitus was incurred within a year of service.

CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable decision, discussion of VA's duties to notify and assist is not necessary. 

The Veteran is seeking entitlement to service connection for diabetes mellitus.  He contends that his diabetes mellitus symptoms first manifested within a year following his discharge from military service. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  

For chronic diseases listed in 38 C.F.R. § 3.309(a), including diabetes mellitus, the disease will be presumed service connected if manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  38 C.F.R. § 3.307(a)(3);  Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran was discharged from military service in August 2003.  As detailed in a November 2007 VA memorandum, service treatment records from the Veteran's September 2002 to August 2003 period of service are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The first notation of diabetes is a November 2004 private medical record showing the Veteran was admitted to the hospital and diagnosed with diabetic ketoacidosis.  Subsequent VA treatment records and examinations continue a diagnosis of diabetes mellitus.  Social Security Administration (SSA) records reflect that in April 2008, the Veteran was granted Social Security disability for the severity of diabetes mellitus in combination with his other disabilities, beginning in August 2005.  Therefore, the record reflects the Veteran has a current disability of diabetes mellitus.  

The November 2004 record details the Veteran's November 26, 2004, hospital admission for diabetic symptoms "for a month" and weight loss of 40 pounds over "the last two weeks."  The diagnosis was diabetic ketoacidosis and he was prescribed insulin.  

The Veteran's available service treatment records are completely silent for any complaints, treatment, or a diagnosis of diabetes mellitus.  He has not asserted that he was treated for diabetes mellitus during service.  At issue is whether the Veteran's currently diagnosed diabetes mellitus was manifest to a degree of 10 percent or more within one year of his August 2003 separation.  

At the April 2011 Board hearing, the Veteran testified that he was diagnosed in November 2004.  He reported that from his August 2003 separation from service until November 2004, his sight was blurry after he drank Mountain Dew and then he gradually lost 70 to 90 pounds.  He testified that that in-service he had constant thirst and frequent urinations, but did not think anything of it.  

The Board finds the Veteran's statements regarding his symptoms that occurred within a year after service to be both competent and credible evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to report his symptoms.  The Board finds his statements regarding continuity of symptomatology of weight loss, frequent urination, constant thirst, and blurry vision to be competent and credible.  

The Board remanded the claim several times to obtain an adequate medical opinion as to the likely date of onset of the Veteran's diabetes mellitus.  On October 2011 VA examination, the examiner stated that onset of Type 2 diabetes is insidious and diagnosis is often delayed.  This examiner could not provide an opinion as to whether the Veteran's diabetes had its onset during active service or within one year from release of active service without resort to mere speculation and that the opinion should be referred to an endocrinologist.

A June 2013 opinion provided by a VA endocrinologist was previously noted to be inadequate because the examiner referred to an inaccurate history and provided an inconsistent opinion.  That same examiner was asked to provide an addendum opinion in April 2014 and replied that "[r]ecords not available were not military and related to actual date and diagnosis of his diabetes.  It can not be stated for this reason the date of his diabetes onset, other statements are subjective."

That opinion did not address the specific questions posed in the October 2013 Board remand and the RO attempted to obtain another medical opinion.  In a June 2014 opinion, a VA physician reviewed the record and offered a negative opinion as to whether the Veteran's diabetes mellitus manifest within one year of separation from service.  The June 2014 opinion is inadequate because the provider details a history that is inaccurate.  For example, the examiner noted that the Veteran was discharged from service in 1995 and was diagnosed with diabetes mellitus in November 2004.  In referencing the service treatment records, the examiner also referred only to those records from the Veteran's first period of active duty.  Again, records from the duty period ending in August 2003 are unavailable, through no fault of the Veteran.  The examiner only considered the Veteran's first period of active duty and did not address the second, and pertinent, period, which ended with his discharge in August 2003.  The examiner also appears to have based the negative opinion, in part, on the lack of medically recorded symptoms.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
 
None of the medical opinions provided to date are adequate; they were based on inaccurate facts, were internally inconsistent and failed to consider the Veteran's competent reports of his symptoms.  The record includes the Veteran's testimony as to symptoms he felt were related to diabetes during service and within the first year after separation.  The Board has determined those statements competent and credible evidence.  The record also includes information from the November 2004 hospitalization which refer to a more recent onset of symptoms.  

Nevertheless, after, a review of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's diabetes mellitus is related to his military service.  The evidence of record demonstrates that the Veteran has a current diabetes mellitus diagnosis.  Diabetes mellitus is a chronic disease, and at the April 2011 Board hearing, the Veteran testified that he had diabetic symptoms within a year of service.  In addition, the October 2011 examiner stated that symptoms of diabetes mellitus are insidious and diagnosis is often delayed, raising the possibility that the Veteran could have had diabetes prior to his November 2004 diagnosis of diabetic ketoacidosis.  A 10 percent rating is warranted for diabetes mellitus when the disease is manageable by restricted diet only.  See 38 C.F.R. § 4.120, Diagnostic Code 7913.  As the Veteran's initial diagnosis included treatment with insulin, the Board finds that his diabetes manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  Affording the Veteran the benefit of the doubt, service connection for diabetes mellitus is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


